MITCHELL, J.
I concur. The only question in the case is whether the evidence of a consideration for the note sued on was conclusive.
Defendant’s lot became the. primary fund for the payment of the *131$979.66, which by the terms of plaintiff’s mortgage was made a specific lien upon it. It stands admitted that defendant never paid it. If it has ever been paid, it was by Chittenden by the reconveyance to plaintiff of the other lots. If Chittenden did not pay it, then plaintiff still had a mortgage lien on defendant’s lot. If he did pay it, then, under the doctrine of equitable subrogation, he became entitled to resort to the lot for reimbursement. In other words, upon the undisputed facts, either plaintiff or Chittenden had a claim on the lot for the payment of the $979.66.
As against a mere admission of plaintiff in the satisfaction piece that the whole mortgage had been paid,, there is the positive testimony of both plaintiff and Chittenden that the reconveyance by the latter to the former was in payment and satisfaction only of that part of the mortgage indebtedness secured on the lots reconveyed. The testimony of Chittenden, who must have had a claim on the lot, if plaintiff had not, practically amounted to a formal disclaimer.
Upon this state of the evidence the court was justified in directing a verdict.